Citation Nr: 9916914	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  97-29 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to service connection for acne, claimed as 
secondary to Agent Orange exposure.

2.  Entitlement to service connection numbness of the 
extremities, claimed as secondary to Agent Orange exposure.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


REMAND

The appellant had active service from November 1967 to 
December 1970. 

In the VA Form 9, substantive appeal, received by the 
regional office (RO) in October 1997, the appellant marked a 
block indicating that he wanted a hearing before the Board of 
Veterans' Appeals (Board) and before "the rating officer" 
at the RO.  A hearing was held before a hearing officer at 
the RO in February 1998, however, the record does not reflect 
that the veteran was scheduled for a hearing before the 
Board, or that he had withdrawn his request for such a 
hearing.  In a notice issued in March 1999, the VA requested 
that the veteran clarify whether he still desired a hearing 
before a member of the Board, and if so, whether he wanted a 
hearing in Washington, D.C., or at the RO.  In a statement 
received in April 1999, the veteran replied that he wanted 
his records transferred to the RO in Oakland, California.  He 
also requested a hearing before a member of the Board at the 
RO in Oakland, California.

The case is, therefore, REMANDED to the RO for the following 
action:

The RO should schedule the veteran for a 
hearing before a member of the Board at 
the RO in Oakland, California.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant may present 
additional evidence or argument while the case is in remand 
status at the RO.  Cf. Quarles v. Derwinski, 3 Vet.App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










